Citation Nr: 0941072	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the request for waiver of recovery of overpayment 
indebtedness in the calculated amount of $7,998 was timely.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of the Department 
of Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota.  The Veteran's claim is now in the 
jurisdiction of the Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in April 2009.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  On March 30, 2007, the RO sent correspondence to the 
Veteran's address of record informing him that he had been 
identified as a fugitive felon because he was the subject of 
an outstanding warrant.  The letter informed the Veteran that 
he should determine what must be done to clear the warrant, 
and if this was not done, proposed to end the Veteran's 
disability compensation benefits effective June 19, 2006.  

2.  On June 15, 2007, the RO sent correspondence to the 
Veteran's address of record informing him that his disability 
compensation benefits were being suspended effective June 19, 
2006, until the date the warrant is cleared.  

3.  On June 28, 2007, the RO sent correspondence to the 
Veteran's address of record informing him of his indebtedness 
in the calculated amount of $7,998, his right to request a 
waiver of this indebtedness, and the 180 day time limit for 
filing an application for waiver.  

4.  On June 3, 2008, the RO received the Veteran's request 
for waiver of recovery of the overpayment.


CONCLUSION OF LAW

The Veteran's request for waiver of the overpayment in the 
calculated amount of $7,998 was not timely filed, and a 
waiver may not be granted. 38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.964(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal in this case is whether the Veteran has 
submitted a timely request for waiver of recovery of an 
overpayment of disability compensation benefits in the 
calculated amount of $7,998. 

In this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (The notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions.  The VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51, and do not 
apply to waiver matters.).

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) (2009).  The 
180-day period may be extended if the individual requesting 
waiver demonstrates that as a result of an error by either VA 
or postal authorities or due to other circumstances beyond 
the debtor's control that there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay 
in the receipt of the notice of indebtedness is 
substantiated, the 180-day period is computed from the date 
of the requester's actual receipt of the notice of 
indebtedness.  Id.

On February 15, 2007, the Veteran submitted a Declaration of 
Dependent Status, VA Form 21-686c, listing his address of 
record.

On March 30, 2007, the RO sent correspondence to the 
Veteran's address of record informing him that he had been 
identified as a fugitive felon because he was the subject of 
an outstanding warrant.  The letter also informed the Veteran 
that he should determine what must be done to clear the 
warrant, and that if this was not done, proposed to end the 
Veteran's disability compensation benefits effective June 19, 
2006.  

On June 15, 2007, the RO sent correspondence to the Veteran's 
address of record informing him that his compensation 
benefits payments were being suspended effective June 19, 
2006, until the date the warrant is cleared.  

On June 28, 2007, the RO sent correspondence to the Veteran's 
address of record informing him of his indebtedness in the 
calculated amount of $7,998, his right to request a waiver of 
this indebtedness, and the 180 day time limit for filing an 
application for waiver.  

On June 3, 2008, the RO received the Veteran's request for 
waiver of recovery of the overpayment.  The request noted 
that he had been receiving benefits until 2007, when they 
were discontinued.  The Veteran also indicated that he was 
completely unaware of the warrant at issue until he 
"received the discontinuation of benefits letter from VA."  
See Letter from Veteran to RO, received June 3, 2008 
(emphasis in original).

By a decision dated in June 2008, the VA Debt Management 
Center in Fort Snelling, Minnesota, denied the Veteran's 
request for waiver of recovery of an overpayment on the basis 
of an untimely waiver request. 

On his notice of disagreement, submitted in July 2008, the 
Veteran indicated that he did not received the VA's June 28, 
2007 letter, and that he was not aware of this debt until 
March 2008.

At his hearing before the Board, the Veteran testified that 
he first recalled having gotten notice of this debt in 
"probably about September 2007, somewhere around then 3 to 4 
months within that area."  Board Video Conference Hearing 
Transcript, p. 4 (April 24, 2009).

Ultimately, the evidence of record shows that the Veteran's 
request for waiver of overpayment was not received until June 
3, 2008.  Review of the claims file shows no documents which 
could be construed as a request for waiver prior to June 3, 
2008.  

The regulations cited above note that such a request must be 
made within 180 days of the date of that notice.  Thus, the 
Veteran's request for waiver of overpayment is not timely, 
and as a matter of law, must be denied.

In making this determination, the Board finds that the 
Veteran has not shown that an error by either VA or postal 
authorities or due to other circumstances beyond the debtor's 
control led to a delay in receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  38 C.F.R. § 1.963(b)(2).  Despite his varying 
contentions as to when he actually received notice in this 
matter, the June 28, 2007 letter, as well as the prior 
notices in March 30, 2007 and June 15, 2007 concerning the 
underlying warrant situation, were sent to the Veteran's 
address of record.

As the Veteran's waiver was not timely received, the 
preponderance of the evidence is against his claim. As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

  


ORDER

The Veteran's request for waiver of recovery of overpayment 
indebtedness in the amount of $7,998 was not timely.  The 
appeal is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


